DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/919,825 is responsive to communications filed on 08/05/2021, in reply to the Non-Final Rejection of 05/05/2021. Currently, claims 1-10, 12, and 14-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that the imaging system in Lepelstat is “without an enclosure, and definitely not housed within an enclosure.” The Examiner respectfully disagrees. As shown in the screenshot reproductions of the Lepelstat video presented in the previous Office Action, the camera being mounted is clearly an imaging system with a sensor housed in a camera enclosure. 
Additionally, the Applicant submits amendments reciting “a mounting plate coupled to at least one surface of the enclosure by an offset distance and an offset plate positioned above the mounting plate and coupled to both the mounting plate and the enclosure,” and “the attachment plate sits internally of the mounting plate because of the offset distance allowing the coupling to occur in a vertical direction, and causing the attachment plate to be stopped when it comes in contact with the offset plate, and the offset plate allowing the attachment plate and mounting plate to remain coupled via the gravitational force” and submits that the cited references do not teach such claim limitations. Applicant’s arguments, see Remarks, filed 08/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 12 and 21, these independent claims recite similar limitations to those presented in claim 1 with regard to “a mounting plate coupled to at least one surface of the enclosure by an offset distance and an offset plate positioned above the mounting plate and coupled to both the mounting plate and the enclosure” and “the attachment surface sits internally of the mounting surface 

In regard to claims 2-10, and 14-20, these claims are either directly or indirectly dependent upon the independent claims 1 or 12, respectively. As such, since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome the claim rejections, these claims are in condition for allowance by virtue of their dependency upon an allowable base claim. Thus, the rejections of these claims have also been withdrawn.

Allowable Subject Matter

Claims 1-10, 12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to “a mounting plate coupled to at least one surface of the enclosure by an offset distance and an offset plate positioned above the mounting plate and coupled to both the mounting plate and the enclosure,” and “the attachment plate sits internally of the mounting plate because of the offset distance allowing the coupling to occur in a vertical direction, and causing the attachment plate to be stopped when it comes in contact with the offset plate, and the offset plate allowing the attachment plate and mounting plate to remain coupled via the gravitational force.”

The closest prior art of reference, Frank et al. (U.S. Publication No. 2014/0112537), discloses an imaging system that performs image processing analysis to generate monitoring information. The imaging system may be mounted, attached, or installed on street lights and connected to a wireless network to share the monitoring information. However, Frank does not expressly disclose “a mounting 

The next closest prior art of reference, Lepelstat Crafts, “Episode 4 — Building a French Cleat Camera Mount,’, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, discloses a camera enclosure mounted to a mounting plate surface, along with an attachment plate attached to a mounting location upon which the mounting plate that the camera is coupled to couples with, and discloses that these plates are removably coupled to one another with a gravitational force. However, Lepelstat does not expressly disclose “an offset distance and an offset plate positioned above the mounting plate and coupled to both the mounting plate and the enclosure” and “the attachment plate sits internally of the mounting plate because of the offset distance, causing the attachment plate to be stopped when it comes in contact with the offset plate”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/             Supervisory Patent Examiner, Art Unit 2488